DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the objection to the drawings for failing to show claimed subject matter are partially persuasive, and partially not persuasive. The amendments to the specification overcome the objection that the drawings failed to show the claimed subject matter of the wiring. However, the amendments to the Specification have not caused the drawings to show the claimed subject matter of the capacitor configured to store energy to charge the rechargeable battery.
Applicant’s arguments with respect to the rejection of claims 26-30 and 32-46 under 35 U.S.C. § 112(a) as failing to comply with the written description requirement have been fully considered and are not persuasive.
Applicant argues on p. 8 that the intelligent lighting element is supported by the instant application as filed and as amended. This argument is not persuasive. As filed, the specification contains no disclosure of any structure or functionality of an intelligent lighting element, other than a confirmation of its existence. As amended, the specification still contains no disclosure of an intelligent lighting element. Applicant has attempted to amend the specification to incorporate by reference a US patent that allegedly contains all of the written description disclosure of an intelligent lighting necessary to show that Applicant possessed the invention of an intelligent lighting element at the time the application was filed. Applicant’s attempt, however, is unsuccessful, as the amendment to the specification is an improper attempt to incorporate by 
In this instance, Applicant’s as-filed specification fails to convey an intent to incorporate the material by reference. The as-filed specification merely references the material Applicant has attempted to incorporate by reference, stating “As described earlier, intelligent light bulb is the subject matter of co-pending U.S. non-provisional application <attorney docket 127075- 205200>, contemporaneously filed.” No clear intent to incorporate by reference is expressed, as the specification lacks the root words “incorporate(e)” and “reference” with regard to <attorney docket 127075-205200>, even though Applicant clearly understands how to correctly incorporate by reference, as shown in the paragraph titled “Related Application” in the as-filed application.
Applicant argues on p. 9 that the specification does provide written description support for the induction charging system and capacitor for charging the rechargeable battery. This argument is not persuasive. The issue is not merely whether “a person having ordinary skill in the art (PHOSITA) is provided with adequate guidance as to the scope of the present claims,” but instead whether the disclosure provides sufficient detail to show that Applicant was in possession of the invention at the time the application was filed. The paragraphs cited by Applicant as providing written description support for the induction charging system and capacitor appear to merely state 
Applicant's arguments with respect to the rejection of claims 26, 29, and 31-42 under 35 U.S.C. § 102(a)(1) as being anticipated by Fadell have been fully considered but they are not persuasive.
Applicant argues on pp. 9-10 that Fadell does not disclose a plug and an electrical outlet. This argument is not persuasive. Instead of providing evidence that the scope of these claim terms should be limited to a narrow interpretation that Applicant believes to comprise the structure of a plug and an electrical outlet, and which would exclude the structure disclosed by Fadell, Applicant attempts to argue that the reference does not teach this structure because of the form of the examiner’s response to Applicant’s previous arguments. Applicant provides no rebuttal to the examiner’s broad, reasonable interpretation that element 110 includes a plug and electrical outlet, the plug being a portion of head unit 908 that contacts the electrical outlet portion of head unit 904 to receive 120 V house power, and the electrical outlet being the portion of docking station 904 which contacts the plug portion of head unit 908 to conduct the 120 V house power from the docking station 904 to the head unit 908.
Applicant argues on p. 11 that the office “has not demonstrated how or why a PHOSITA would consider a wall switch 108 controller a power supply to a lamp 118 smart wall switched 108” as being “equivalent to” an intelligent lighting element. This argument is not persuasive. No showing of being “equivalent to” is required, as the wall switch 108 is an intelligent lighting element, by virtue of wall switch 108 intelligently controlling a power and/or dimming state of a light.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the capacitor configured to store energy via induction and charge the rechargeable battery cell of claims 39 and 46.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 19 November 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall 
“and incorporated by reference in its entirety” in ¶ 0029.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 26-30 and 32-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 26 and 43, the Specification fails to disclose any structural or functional details of an intelligent lighting element. This leads one to the conclusion that at the time of filing the application, Applicant was not in possession of the claimed invention.
Regarding claims 39 and 46, the Specification fails to disclose any details about the structure and functionality of Applicant’s allegedly novel induction charging system and capacitor for charging the rechargeable battery cell using stored energy. This leads one to the conclusion that at the time of filing the application, Applicant was not in possession of the claimed invention.
Regarding claim 42, the Specification fails to disclose any structural or functional details of an intelligent light bulb. This leads one to the conclusion that at the time of filing the application, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 26-30 and 32-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 26 and 43, the Specification provides almost no detail about the structure and functionality of the claimed “intelligent lighting element,” or about the “integrated sensor controller” that the intelligent lighting element comprises. Because of this omission of details, one having ordinary skill in the art is not provided any guidance as to the scope of the claims which recite an intelligent lighting element and integrated sensor controller.
Regarding claim 42, the Specification similarly fails to disclose what an intelligent light bulb is. Because of this omission of details, one having ordinary skill in the art is not provided any guidance as to the scope of the claims which recite an intelligent light bulb. Additionally, the Specification provides no details that differentiate the structure and functionality between an intelligent lighting element and an intelligent light bulb.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26-30, 32-38, and 40-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fadell et al., US Patent Publication 2014/0266669 A1 (hereinafter Fadell).
Regarding claim 26, Fadell teaches a system for sensing, comprising:
a plurality of sensor hubs at a location (wall plugs 110, Figs. 1, 9; also 102, 106, etc., Fig. 1);
an intelligent lighting element disposed proximally to at least one sensor hub of a plurality of sensor hubs at a location (108, Figs. 1, 4A-4C), the intelligent lighting element comprising:
a light source configured to emit light (“smart wall switches 108 may detect ambient lighting conditions and control a power and/or dim state of one or more lights,” ¶0028), and
an integrated sensor controller to calculate analytics based at least in part on collected sensor data of a plurality of sensor data types received from individual sensor hubs of a plurality of sensor hubs (processor 412 calculates analytics, Fig. 4A; “one or more of the smart wall switches 108 is configured to process information acquired by home occupancy sensing devices in conjunction with information from light-switch-control behaviors of the user to produce a result in which the smart wall switches 108 are automatically self-programmed to help the user turn off and on lights according to a preferred schedule, and to mimic the user's patterns when the user is away,” ¶ 0094);
each sensor hub of the plurality of sensor hubs (110, Fig. 9) configured to be inserted into respective electrical outlets at the location (head unit 908, docking station 904, Fig. 9; “docking 
a plurality of sensors to collect respective sensor data of a plurality of sensor data types, each sensor of the plurality of sensors being a different sensor type than other sensors of the plurality of sensors (428, Fig. 1; “Also included are sensors 428 such as temperature, humidity, occupancy, ambient light, fire, smoke, carbon monoxide, active proximity, passive infrared motion, ultrasound, CCD/video camera, etc.,” ¶ 0148; “According to embodiments, the smart wall plugs 110 can include all or some of the components that are included in the wall switch 108, as illustrated in FIGS. 4A-C,” ¶ 0201), and
a communication interface (462, Fig. 4A; “According to embodiments, the smart wall plugs 110 can include all or some of the components that are included in the wall switch 108, as illustrated in FIGS. 4A-C,” ¶ 0201) to transmit some or all of the collected respective sensor data to the integrated sensor controller of the intelligent lighting element for the calculation of the analytics.
Regarding claim 27, Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Fadell also teaches wherein the plurality of sensors includes one or more of a smoke sensor, a carbon monoxide (CO) sensor, a liquefied petroleum gas (LPG) sensor, a motion sensor, a temperature sensor, a humidity sensor, a Radon sensor, a Methane sensor, and an Ozone sensor (“Also included are sensors 428 such as temperature, humidity, occupancy, ambient light, fire, smoke, carbon monoxide, active proximity, passive infrared motion, ultrasound, CCD/video camera, etc.,” ¶0148).
Regarding claim 28, Fadell teaches the invention of claim 26, as set forth in the rejection 
Regarding claim 29, Fadell teaches the invention of claim 28, as set forth in the rejection of claim 26 above. Fadell also teaches wherein the communication interface of at least one sensor hub of the plurality of sensor hubs is different than the communication interface of other sensor hubs of the plurality of sensor hubs (462, Fig. 4A; “wireless and wired networking 462. In view of the ample power availability, a variety of communications capabilities can be provided, including Wi-Fi, ZigBee, 3G/4G wireless, CAT6 wired Ethernet, and even optical fiber from the curb,”  ¶ 0147; “The network-connected smart devices that have a regular and reliable power source are referred to as "spokesman" nodes. These nodes are equipped with the capability of using any wireless protocol or manner to facilitate bidirectional communication with any of a variety of other devices in the smart-home environment 100 as well as with the central server or cloud-computing system 164. On the other hand, the network-connected smart devices that are battery powered are referred to as "low-power" nodes. These nodes tend to be smaller than spokesman nodes and communicate using wireless protocol that requires very little power, such as Zigbee, 6LoWPAN, etc. Further, some, but not all, low-power nodes are incapable of bidirectional communication,” ¶ 0033).
Regarding claim 30, Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Fadell also teaches wherein each sensor hub of the plurality of sensor hubs has 
Regarding claim 32, Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Fadell also teaches wherein each sensor hub of the plurality of sensor hubs further comprises a rechargeable battery cell to provide power for the sensor hub (“a rechargeable battery,” ¶0144).
Regarding claim 33, Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Fadell also teaches each sensor hub of the plurality of sensor hubs is arranged to compare the collected respective sensor data to a plurality of thresholds, and selectively forward the collected respective sensor data to the integrated sensor controller of intelligent lighting, based at least in part on results of the comparisons (“thresholds for triggering alarms,” ¶0089).
Regarding claim 34, Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Fadell also teaches wherein the integrated sensor controller of the intelligent lighting calculates the analytics to control at least one appliance (“one of the smart wall plugs 110 controls supply of power to a lamp 118,” ¶0028; “This automatic self-programming can also be applied to smart wall plugs 110, which can learn when to turn on and off lamps 118 as well as appliances such as televisions and stereos,” ¶0094).
Regarding claim 35, Fadell teaches the invention of claim 26, as set forth in the rejection 
Regarding claim 36, Fadell teaches the invention of claim 35, as set forth in the rejection of claim 35 above. Fadell also teaches wherein the one or more of the electrical outlets are disposed at a side wall of the room, and the intelligent lighting is disposed at a ceiling of the same room (“smart wall switches 108 may detect ambient lighting conditions and control a power and/or dim state of one or more lights,” ¶0028 – the ceiling of a room is a common place to have a light).
Regarding claim 37, Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Fadell also teaches wherein the plurality of sensor hubs and the intelligent lighting are both Internet-of-Thing (IoT) devices (sensor hub 108, Fig. 4A, is as thing that is connected to the internet 162, Fig. 2).
Regarding claim 38, Fadell teaches the invention of claim 32, as set forth in the rejection of claim 32 above. Fadell also teaches wherein each sensor hub of the plurality of sensor hubs further comprises wiring configured to contact a power line of the respective electrical outlets to charge the rechargeable battery cell (“a rechargeable battery,” ¶0144; head unit 908, docking station 904, Fig. 9; “docking station 904, which is a permanent interface box that serves as a physical connection into the wall and to the 120V line voltage wires… by plugging an unplugging head units of varying capabilities in and out of the docking stations,” ¶ 0201).
Regarding claim 40, Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Fadell also teaches wherein at least two sensor hubs of the plurality of sensor hubs have a same plurality of sensor types that collect same sensor data types (“sensors 428 such as temperature, humidity, occupancy, ambient light, fire, smoke, carbon monoxide, active 
Regarding claim 41, Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Fadell also teaches wherein the at least two of the respective electrical outlets are disposed at respective side walls of a room, and the intelligent lighting is disposed at a ceiling of the room (it is common for rooms to have multiple outlets and lights, including outlets on different walls of the room, and a light on the ceiling).
Regarding claim 42, Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Fadell also teaches wherein the intelligent lighting is an intelligent light bulb (“smart wall switches 108 may detect ambient lighting conditions and control a power and/or dim state of one or more lights,” ¶0028 – only an intelligent bulb would be smart enough to understand computer language from a computer and be able to change its state based on that computer language).
Regarding claim 43, Fadell teaches a sensor hub to be employed in an intelligent lighting system, the sensor hub comprising:
a body (908, Fig. 9);
a plurality of sensors integrated into the body, each sensor of the plurality of sensors to collect respective sensor data, and each sensor of the plurality of sensors being a different sensor type than other sensors of the plurality of sensors (428, Fig. 4A, 928, Fig. 9; “Also included are sensors 428 such as temperature, humidity, occupancy, ambient light, fire, smoke, carbon monoxide, active proximity, passive infrared motion, ultrasound, CCD/video camera, etc.,” ¶ 0148; “According to embodiments, the smart wall plugs 110 can include all or some of the components that are included in the wall switch 108, as illustrated in FIGS. 4A-C,” ¶ 0201);

a communication interface to communicatively couple the sensor hub to an intelligent lighting element, the communication interface to transmit some or all of the collected respective sensor data to an integrated sensor controller of an intelligent lighting element for calculation of analytics based at least in part on collected sensor data (462, Fig. 4A).
Regarding claim 44, Fadell teaches the invention of claim 43, as set forth in the rejection of claim 43 above. Fadell also teaches wherein: the plurality of sensors includes one or more of a smoke sensor, a carbon monoxide (CO) sensor, a liquefied petroleum gas (LPG) sensor, a motion sensor, a temperature sensor, a humidity sensor, a Radon sensor, a Methane sensor, and an Ozone sensor (“Also included are sensors 428 such as temperature, humidity, occupancy, ambient light, fire, smoke, carbon monoxide, active proximity, passive infrared motion, ultrasound, CCD/video camera, etc.,” ¶0148), and the communication interface includes one or more of a Bluetooth Low Energy communication interface, a Z-wave communication interface, and a ZigBee communication interface (462, Fig. 4A; “wireless and wired networking 462. In view of the ample power availability, a variety of communications capabilities can be provided, including Wi-Fi, ZigBee, 3G/4G wireless, CAT6 wired Ethernet, and even optical fiber from the curb,”  ¶ 0147).
Regarding claim 45, Fadell teaches the invention of claim 43, as set forth in the rejection of claim 43 above. Fadell also teaches a rechargeable battery cell configured to provide power for .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell.
Regarding claim 39:
Fadell teaches the invention of claim 32, as set forth above in the rejection of claim 32. 
Fadell does not teach wherein the at least one sensor hub further comprises a capacitor configured to store energy via induction and charge the rechargeable battery cell using the stored energy.

It has been held that combining prior art elements according to known methods to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP §2143(I)(A).
In this instance, one having ordinary skill in the art could add a capacitor configured to store energy via induction and charge the rechargeable battery cell using the stored energy, because this would predictably provide energy to recharge the rechargeable battery, while advantageously eliminating a need for wires to connect the power source to the rechargeable battery.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the clamed invention to modify Fadell to use a capacitor configured to store energy via induction and charge the rechargeable battery cell using the stored energy, because this would predictably recharge the rechargeable battery, and would advantageously eliminate a need for wires to connect the power source to the rechargeable battery, thereby resulting in wherein the at least one sensor hub further comprises a capacitor configured to store energy via induction and charge the rechargeable battery cell using the stored energy.
Regarding claim 46:
Fadell teaches the invention of claim 43, as set forth above in the rejection of claim 43. 
Fadell does not teach wherein the at least one sensor hub further comprises a capacitor configured to store energy via induction and charge the rechargeable battery cell using the stored energy.

It has been held that combining prior art elements according to known methods to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP §2143(I)(A).
In this instance, one having ordinary skill in the art could add a capacitor configured to store energy via induction and charge the rechargeable battery cell using the stored energy, because this would predictably provide energy to recharge the rechargeable battery, while advantageously eliminating a need for wires to connect the power source to the rechargeable battery.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the clamed invention to modify Fadell to use a capacitor configured to store energy via induction and charge the rechargeable battery cell using the stored energy, because this would predictably recharge the rechargeable battery, and would advantageously eliminate a need for wires to connect the power source to the rechargeable battery, thereby resulting in wherein the at least one sensor hub further comprises a capacitor configured to store energy via induction and charge the rechargeable battery cell using the stored energy.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/LEO T HINZE/
Patent Examiner
AU 2853
11 January 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853